    8:21-cv-00259-BCB-SMB Doc # 16 Filed: 09/13/21 Page 1 of 2 - Page ID # 43




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 DEBORAH BJORMAN,

                              Plaintiff,                                              8:21CV259

             vs.                                                    AMENDED SCHEDULING ORDER

 ALEGENT HEALTH - BERGAN MERCY
 HEALTH SYSTEMS,

                              Defendant.

       THIS MATTER is before the Court on the Plaintiff’s unopposed motion to extend the Rule
26(f) Report deadlines. (Filing No. 15.) The motion is granted. Accordingly,

         IT IS ORDERED:

         1)         The parties shall review the Nebraska magistrate judges’ practices posted at the
                    court’s Civil Case Management website page.1

         2)         Counsel for the parties shall confer and, on or before October 18, 2021, they shall
                    jointly file a Rule 26(f) Report, a copy of which can be found at
                    http://www.ned.uscourts.gov/forms.2 Unless the parties agree otherwise,
                    Plaintiff(s) shall prepare the initial draft of the Report and then forward it to
                    Defendant(s) for further additions or revisions.

         3)         On or before October 12, 2021, a party shall contact the chambers of the
                    undersigned magistrate judge to set a conference call if:

                    a.       One or more of the parties believes a planning conference is needed to
                             complete the Rule 26(f) Report; or




         1
             (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-management).
         2
           See https://www.ned.uscourts.gov/forms. The parties are hereby notified or reminded that the Rule 26(f)
Report for civil cases pending in the District of Nebraska has been substantially modified, with an effective date of
January 1, 2019.

         DO NOT use prior versions of this report.

          At the civil bar’s request, the court created a Rule 26 Report Calculator for generating proposed dates to
complete the Rule 26(f) Report. This online tool was designed to offer insight on how cases are typically progressed
in the District of Nebraska. It does not replace the need for counsel to decide what is reasonable and appropriate in a
specific case.
8:21-cv-00259-BCB-SMB Doc # 16 Filed: 09/13/21 Page 2 of 2 - Page ID # 44




          b.     The parties cannot agree on one or more of the deadlines identified or case
                 progression issues raised in the Rule 26(f) Report; or

          c.     The parties are currently and actively pursuing settlement and believe
                 preparing and filing a Rule 26(f) Report may be unnecessary.

   4)     Mandatory disclosures shall be served by October 18, 2021.


   Dated this 13th day of September, 2021.


                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
